Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
' PER CURIAM:
David McDowell Robinson petitions for a writ of mandamus, alleging that the' district court has unduly delayed in ruling on his “Emergency Motion to Vacate” his pri- or convictions. ' He seeks an order from this court directing the district court to act. The district court has now ruled on Robinson’s motion. Accordingly, we grant leave to proceed in forma pauperis, and deny as moot the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.